PER CURIAM.
Sue Summers ("Appellant") appeals the judgment denying her motion to set aside a judgment approving a wrongful death settlement arising out of a motor vehicle accident involving Walter Summers and underlying defendant Mary Fietek ("Ms. Fietek").1 In the underlying action, Appellant and Respondents Vern Summers, Carlanna Piquard, Carole Summers, and Margaret Mitchell each consented to a settlement with Ms. Fietek and to the apportionment of settlement proceeds. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).

Richard Fietek and Mr. Tree Service were also underlying defendants, but any claims Appellant may have had against those parties are not at issue in this appeal.